UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Digital Brand Media and Marketing Group, INC. Common Stock, par value $0.001 CUSIP # 25385H104 December 9, 2013 Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.25385H104 13G Page 1 of 4 1. Name of Reporting Person Richard J. Dunne I.R.S. Identification No. of Above Person (entities only) 2. Check the Appropriate Box if a Member of a Group (a) o (b) x 3.
